DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-42 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims" and "Remarks" filed 11/11/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 10-11, 13-14, 19, and 21-27 and 30-33 are rejected under 35 USC 103 as being unpatentable over US Patent Number 7,678,997 to Rawlings in view of US Patent Application Number 2012/0181346 by Greer.  

Regarding claim 17, Rawlings discloses an active superhydrophobic surface structure (appliqué 10) comprising:
An outer elastomeric covering defining an exposed surface (topcoat 50);
A controlled group of one or more MEMS actuators (column 10, lines 52-56 disclose “The devices 80 may include, but are not limited to...electrical devices, capacitors, micromechanical devices") embedded within and covered by the outer 
A controlled region of the exposed surface corresponding to the controlled group (see devices 80 and topcoat 50 in Figure 1);
Wherein the controlled region is configured to be actively changed (column 2, lines 52-54 disclose “The sectioned metal foil providing the large area circuit may supply electrical power to electrical devices including sensors…and may provide functions including, but not limited to, deicing and equipment monitoring”) between a superhydrophobic state in which the controlled region is textured (column 3, lines 38-39 disclose “The topcoat may be coupled with miniature or micro shape changing devices") and an ordinary state in which the controlled region is smooth (column 3, lines 37-38 disclose “The topcoat may be superhydrophobic or hydrophobic and extremely smooth") as a result of the one or more MEMS actuators being activated or deactivated (the topcoat is naturally smooth, and using the micro shape changing devices actively changes the shape from smooth to textured). 
Rawlings does not disclose a contact angle of water with the controlled region in the superhydrophobic state is greater than 150°, and wherein a contact angle of water with the controlled region in the hydrophobic state is less than 150°.  However, this limitation is taught by Greer.  Paragraph 50 discloses “a surface having a low wettability (e.g. hydrophobic) can be provided with super low wettability (e.g. becoming superhydrophobic) by forming nanostructures on the surface" and paragraph 54 discloses “A surface having a high contact angle between approximately 90-150° can be defined 

Regarding claim 18 (dependent on claim 17), Rawlings discloses, in the superhydrophobic state, each MEMS actuator of the controlled group being activated to deform a portion of the controlled region (column 3, lines 38-39 disclose “The topcoat may be coupled with miniature or micro shape changing devices”) and wherein, in the ordinary state of the controlled region, each MEMS actuator of the controlled group is deactivated and the controlled region is unaffected by the controlled group of MEMS actuators (when the miniature or micro shape changing devices are not being used, the topcoat shape is not changed).  

Regarding claim 19 (dependent on claim 17), Rawlings discloses the controlled region in the superhydrophobic state including a plurality of microprotrusions, and wherein the one or more MEMS actuators are configured to selectively form the microprotrusions.  Figure 1 shows multiple devices 80 underneath topcoat 50 that can be configured to selectively alter the topcoat.  Using the miniature or micro shape changing devices to alter the shape of the smooth topcoat causes miniature or micro protrusions.
Greer further teaches the microprotrusions having an average height of 1-100 µm.  Paragraph 52 discloses “a nanostructure according to the present disclosure can range in size from 5 nm to 100 microns”.  
Rawlings and Greer does not disclose the microprotrusions being spaced apart from one another with an average spacing of 1-100 µm.  However, paragraph 98 of Greer suggests that “The nanostructures can be a plurality of nanostructures that can be spaced apart at a distance that can be varied according to desired spacing during the manufacturing process”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose whichever spacing was needed to produce the required wetting characteristics, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 20 (dependent on claim 17), Rawlings does not disclose the controlled region in at least one of the superhydrophobic state and the hydrophobic state including a plurality of nanoprotrusions, and wherein one or more MEMS actuators are configured to selectively form the nanoprotrusions.  However, Figure 1 shows multiple devices 80 In re Rose, 105 USPQ 237 (CCPA 1955).
Greer further teaches the microprotrusions being spaced apart from one another with an average spacing of 1-1000 nm and have an average height of 1-1000 nm.  Paragraph 52 discloses “a nanostructure according to the present disclosure can range in size from 5 nm to 100 microns” and claim 21 discloses “the distance between the nanostructures is in a range of 0.1-400 nm”.  

Regarding claim 24 (dependent on claim 17)¸ Rawlings discloses a heater configured to selectively heat the controlled region.  Column 5, line 67 to column 6, line 3 discloses “The separate foils providing a source of power to the resistive materials to allow the resistive materials to heat so as to perform de-icing and anti-icing”.  

Regarding claims 25 (dependent on claim 17), 34 (dependent on claim 32), and 41 (dependent on claim 36), Rawlings discloses the controlled region being in one of the superhydrophobic state and the hydrophobic state according to an activation state of the 

Regarding claims 26 (dependent on claim 17), 35 (dependent on claim 32), and 42 (dependent on claim 36), Rawlings discloses the outer elastomeric covering is hydrophobic (column 3, lines 37-38 disclose “The topcoat may be superhydrophobic or hydrophobic and extremely smooth"), and further wherein an activation of the controlled group of one or more MEMS actuators causes the controlled region to transition between the superhydrophobic state and the hydrophobic state (Activating the miniature or micro shape changing devices puts the controlled region into the superhydrophobic state and not activating them puts them into the ordinary state).  

Regarding claim 27 (dependent on claim 17), Rawlings discloses each MEMS actuator of the controlled group having an activated state in which the MEMS actuator deforms a portion of the controlled region (activating the miniature or micro shape changing devices deforms the topcoat in the portion over the devices), and has a deactivated state in which the controlled region is unaffected by the MEMS actuator (not activating the miniature or micro shape changing devices does not deform the topcoat), wherein the hydrophobic state of the controlled region corresponds to all of the MEMS actuators of the controlled group being in the deactivated state (not activating the actuators puts the topcoat into the ordinary state), and wherein the superhydrophobic state of the controlled region corresponds to all of the MEMS actuators of the controlled group being in the activated 

Regarding claim 28 (dependent on claim 17), Rawlings as modified by Greer further teaches the controlled region in at least one of the superhydrophobic state and the hydrophobic state including a plurality of nanoprotrusions projecting from a plurality of microprotrusions as a result of the one or more MEMS actuators being activated or deactivated, wherein the nanoprotrusions are spaced apart from one another with an average spacing of 1-1000 nm and have an average height of 1-1000 nm, and wherein the microprotrusions are spaced apart from one another with an average spacing of 1-100 µm and have an average height of 1-100 µm.  Paragraph 164 of Greer discloses “The nanostructured surface comprises a substrate material which exhibits low wettability, and with respect to water, is hydrophobic”, which suggests a surface in a hydrophobic state that has existing nanostructures, and paragraph 50 discloses “a surface having a low wettability (e.g. hydrophobic) can be provided with super low wettability (e.g. becoming superhydrophobic) by forming nanostructures on the surface", which suggests the addition of more nanostructures in order to further increase hydrophobicity in order to make the surface superhydrophobic, and thus teaches the inclusion of additional nanostructures on a surface with base nanostructures in the superhydrophobic state.  Furthermore, paragraph 52 discloses “A nanostructure according to the present disclosure can range in size from 5 nm to 100 microns”, so the nanostructures of Greer, depending 

Regarding claim 29 (dependent on claim 17), Rawlings as modified by Greer further teaches the controlled region in the hydrophobic state including a plurality of microprotrusions as a result of the one or more MEMS actuators being activated or deactivated, wherein the controlled region in the superhydrophobic state consists of a plurality of nanoprotrusions projecting from the plurality of microprotrusions as a result of the one or more MEMS actuators being activated or deactivated, wherein the nanoprotrusions are spaced apart from one another with an average spacing of 1-1000 nm and have an average height of 1-1000 nm, and wherein the microprotrusions are spaced apart from one another with an average spacing of 1-100 µm and have an average height of 1-100 µm.  Paragraph 164 of Greer discloses “The nanostructured surface comprises a substrate material which exhibits low wettability, and with respect to water, is hydrophobic”, which suggests a surface in a hydrophobic state that has existing nanostructures, and paragraph 50 discloses “a surface having a low wettability (e.g. hydrophobic) can be provided with super low wettability (e.g. becoming superhydrophobic) by forming nanostructures on the surface", which suggests the addition of more nanostructures in order to further increase hydrophobicity in order to make the surface superhydrophobic.  Furthermore, paragraph 52 discloses “A nanostructure according to the present disclosure can range in size from 5 nm to 100 microns”, so the nanostructures of Greer, depending on size, can fulfill the requirements for both a nanoprotrusion and a microprotrusion as set forth by the present invention.  

Regarding claim 30 (dependent on claim 17), Rawlings as modified by Greer further teaches the controlled region in the hydrophobic state consisting of a plurality of nanoprotrusions as a result of the one or more MEMS actuators being activated or deactivated, wherein the controlled region in the superhydrophobic state consists of the plurality of nanoprotrusions projecting from the plurality of microprotrusions as a result of the one or more MEMS actuators being activated or deactivated, wherein the nanoprotrusions are spaced apart from one another with an average spacing of 1-1000 nm and have an average height of 1-1000 nm, and wherein the microprotrusions are spaced apart from one another with an average spacing of 1-100 µm and have an average height of 1-100 µm.  Paragraph 164 of Greer discloses “The nanostructured surface comprises a substrate material which exhibits low wettability, and with respect to water, is hydrophobic”, which suggests a surface in a hydrophobic state that has existing nanostructures, and paragraph 71 discloses “Given a particular liquid and a surface comprising a particular material which inherently has a large contact angle, providing a surface with nanostructures can increase the contact angle”, which suggests the use of additional nanostructures to increase the contact angle without necessarily making the surface superhydrophobic, creating a hydrophobic state with different types of nanostructures.  Furthermore, paragraph 52 discloses “A nanostructure according to the present disclosure can range in size from 5 nm to 100 microns”, so the nanostructures of Greer, depending on size, can fulfill the requirements for both a nanoprotrusion and a microprotrusion as set forth by the present invention.  
Regarding claim 31 (dependent on claim 17), Rawlings as modified by Greer further teaches the controlled region in at least one of the superhydrophobic state and the hydrophobic state including a plurality of nanoprotrusions as a result of the one or more MEMS actuators being activated or deactivated, wherein the controlled region in the other one of the superhydrophobic state and the hydrophobic state consists of a plurality of microprotrusions as a result of the one or more MEMS actuators being activated or deactivated, wherein the nanoprotrusions are spaced apart from one another with an average spacing of 1-1000 nm and have an average height of 1-1000 nm, and wherein the microprotrusions are spaced apart from one another with an average spacing of 1-100 µm and have an average height of 1-100 µm.  Paragraph 81 discloses “the size of the nanoparticles is selected based on a desired height, inclination angle, and distance between the nanostructures”.  Furthermore, paragraph 52 discloses “A nanostructure according to the present disclosure can range in size from 5 nm to 100 microns”, so the nanostructures of Greer, depending on size, can fulfill the requirements for both a nanoprotrusion and a microprotrusion as set forth by the present invention.  

Regarding claim 32, Rawlings discloses an aircraft (column 3, lines 4-6 disclose “The appliqué including the sectioned foil may be applied internally as well as externally to a structure, such as an aircraft structure or skin”) comprising:
An aerodynamic component with a leading edge (column 13, lines 59-61 disclose “An appliqué 10 containing a sectioned metal foil 20 is placed upon an upper wing surface");
A controller (column 7, lines 9-11 disclose “the large area circuit may be able to monitor itself to provide feedback if there is a loss or change to the circuit”);
One or more sensors (column 2, lines 52-54 disclose “The sectioned metal foil providing the large area circuit may supply electrical power to electrical devices including sensors”);
The active superhydrophobic surface structure of claim 17 (see rejection of claim 17 above);
Wherein the active superhydrophobic surface structure is proximate to the leading edge (the upper wing surface is proximate the leading edge of the wing);
Wherein the controller is configured to control the controlled region of the active superhydrophobic surface structure based at least on information from the sensors in a feedback loop (column 2, lines 52-54 disclose “The sectioned metal foil providing the large area circuit may supply electrical power to electrical devices including sensors…and may provide functions including, but not limited to, deicing and equipment monitoring”).

Regarding claims 33 (dependent on claim 32) and 39 (dependent on claim 36f), Rawlings discloses the controller being configured to transition the controlled region between the superhydrophobic state and the hydrophobic state by activating the one or more MEMS actuators of the controlled group to transition to the superhydrophobic state (column 3, lines 38-39 disclose “The topcoat may be coupled with miniature or micro shape changing devices”) and by deactivating the one or more MEMS actuators of the 

Regarding claim 36 (dependent on claim 17), Rawlings discloses apparatus comprising:
A body (column 3, lines 4-6 disclose “The appliqué including the sectioned foil may be applied internally as well as externally to a structure, such as an aircraft structure or skin”);
An active superhydrophobic surface structure of claim 17 (see rejection of claim 1 above);
Wherein the body includes the active superhydrophobic surface structure (see column 3, lines 4-6).

Regarding claim 37 (dependent on claim 36), Rawlings discloses the body including an aerodynamic component that has a leading edge, and wherein the active superhydrophobic surface structure is proximate to the leading edge.  Column 13, lines 59-61 disclose “An appliqué 10 containing a sectioned metal foil 20 is placed upon an upper wing surface".  The upper wing surface is proximate the leading edge of the wing.  

Claims 21-23 are rejected under 35 USC 103 as being unpatentable over US Patent Number 7,678,997 to Rawlings in view of US Patent Application Number 2012/0181346 by Greer, in further view of US Patent Number 7,770,453 to Ludwiczak.  

Regarding claim 21 (dependent on claim 17), Rawlings does not disclose a plurality of vibration generators configured to selectively impart a sonic shock into the controlled region.  However, this limitation is taught by Ludwiczak.  Column 4, lines 42-46 disclose "The converter sub-unit 1 and amplifying coupler sub-unit 2 are so arranged as to propagate mechanical vibration or shock pulse motion generated by the converter sub-unit 1 into the amplifying coupler sub-unit 2 and then into the edge of the material 3".  It would be obvious to a person having ordinary skill in the art to modify Rawlings using the teachings from Ludwiczak for redundancy in order to provide another way for the aircraft to remove ice from its surfaces.

Regarding claim 22 (dependent on claim 21), Rawlings and Ludwiczak do not disclose the plurality of vibration generators being interspersed with the one or more MEMS actuators within the outer elastomeric covering.  However, Rawlings suggests that “The devices 80 may include, but are not limited to…deicing resistors…active acoustic devices”, and Figures 1 and 2 show at least 2 devices 80 attached to the surface.  It would be obvious to a person having ordinary skill in the art to provide different types of devices for either different functions or to provide another way for the aircraft to remove ice from its surfaces.  Furthermore, if, for example, the left device 80 in Figure 1 were a micro shape changing device as disclosed by Rawlings and the right device 80 were a vibration generator as taught by Ludwiczak, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional micro shape changing devices and vibration generations, which would create an St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Regarding claim 23 (dependent on claim 21), Rawlings discloses the active superhydrophobic surface structure being a laminated fiber-reinforced composite structure comprising:
The outer elastomeric covering (column 7, line 66 to column 8, line 1 disclose “The topcoat 50 is typically a polymer film.  The polymer film is typically an organic resin matrix composite and may be an elastomeric composite);
An electrical wiring layer electrically connected to the one or more MEMS actuators (column 7, lines 46-47 disclose “The sectioned foil 20 is shown providing an electrical connection to electrical devices 80); and
A sublayer opposite the exposed surface relative to the elastomeric covering (dielectric layer 30, Figure 1 shows dielectric layer 30 being opposite the exposed surface relative to the topcoat 50).  
Rawlings as modified by Ludwiczak further teaches the plurality of vibration generators being arranged within the sublayer of the laminated fiber-reinforced composite structure.  Figures 1 and 2 of Rawlings show a plurality of devices 80, Column 3, lines 24-25 disclose “The device may be underneath, external or embedded within the appliqué”, and Figure 1 shows electrical devices 80 being embedded within dielectric layer 30.  

Claims 38 and 40 are rejected under 35 USC 103 as being unpatentable over US Patent Number 7,678,997 to Rawlings in view of US Patent Application Number 2012/0181346 by Greer, in further view of US Patent Number 6,194,685 to Rutherford.

Regarding claim 38 (dependent on claim 36), Rawlings does not disclose one or more sensors configured to detect at least one of an environmental condition and an exposed surface condition, and further comprising a controller configured to control the controlled region based on information from the sensors in a feedback loop.  However, this limitation is taught by Rutherford.  Column 8, lines 28-33 disclose “a temperature sensor 32 in communication with an outer surface of the heat conducting layer 22 and in electronic communication 34 with the power control 60 for real time transmitting to the power control 50 of a value representing the temperature of the outer surface of the heat conducting layer 22" and column 7, lines 9-11 disclose “the large area circuit may be able to monitor itself to provide feedback if there is a loss or change to the circuit”.  It would be obvious to a person having ordinary skill in the art to modify Rawlings using the teachings from Rutherford in order to monitor the surface in order to know when the surface needs to be activated.

Regarding claim 40 (dependent on claim 36)¸ Rutherford further teaches a controller and one or more sensors, wherein the controller being configured to transition the controlled region from the ordinary state to the superhydrophobic state based upon a detection of condensation conditions, a detection of icing conditions, a forecast of .  

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but were not persuasive.
Regarding the argument that Rawlings and Greer do not teach that the disclosed micro shape changing devices, when activated or deactivated, result in a contact angle of greater than 150°, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Rawlings discloses a surface with a topcoat that is hydrophobic and micromechanical actuators positioned beneath the topcoat that change the shape of the topcoat.  Greer suggests that “a surface having a low wettability (e.g. hydrophobic) can be provided with super low wettability (e.g. becoming superhydrophobic) by forming nanostructures on the surface" (paragraph 50) and “A surface having a high contact angle between approximately 90-150° can be defined herein as having low wettability (e.g. a hydrophobic surface).  A surface having a higher contact angle between approximately 150-180° can be defined herein as having super low wettability (e.g. a superhydrophobic surface)" (paragraph 54).  Therefore, Greer teaches using nanostructures to 
Regarding claim 23, Rawlings discloses electrical devices 80 within a sublayer of a laminated fiber-reinforced composition structure (see rejection of claim 29 above), and further discloses a desire to use these electrical devices for protection against deicing (see column 1, lines 6-11).  Ludwiczak is provided as a teaching to use vibration generators for deicing.  Using the teachings from Ludwiczak to use vibration generators as the electrical devices 80 in Rawlings provides a teaching for the limitations of claim 29, and providing additional ways to knock off ice provides redundancy in case one device malfunctions. 
Regarding claims 28/30, the rejection discusses the surface textures.  For example, the rejection of claim 30 states “Paragraph 164 of Greer discloses “The nanostructured surface comprises a substrate material which exhibits low wettability, and with respect to water, is hydrophobic”, which suggests a surface in a hydrophobic state that has existing nanostructures, and paragraph 50 discloses “a surface having a low wettability (e.g. hydrophobic) can be provided with super low wettability (e.g. becoming superhydrophobic) by forming nanostructures on the surface", which suggests the addition of more nanostructures in order to further increase hydrophobicity in order to make the surface superhydrophobic, and thus teaches 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642